Motion Granted and Abatement Order filed March 2, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00593-CR
                                  ____________

                       ALEX VILLALOBOS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 6
                           Harris County, Texas
                       Trial Court Cause No. 2018160

                            ABATEMENT ORDER

      Appellant’s brief was filed October 31, 2016. The brief raised issues
concerning the voluntariness of his statement.

      On November 3, 2016, we abated this appeal and directed the trial court to
make written findings of fact and conclusions of law on the voluntariness of
appellant’s statement. See Tex. Code Crim. Proc. Ann. art. 38.22 § 6 (West 2005);
Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). On January 13, 2017,
a supplemental clerk’s record was filed that contains two sets of proposed findings
and conclusions, one by appellant and the other by the State. However, the
supplemental clerk’s record does not contain findings of fact and conclusions of law
signed by the trial court.

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before March 31, 2017. If the trial court’s findings were dictated into
the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before March 31, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

      After the appeal is reinstated, appellant may file an amended brief to address
the trial court’s findings and conclusions. Any such brief is due 30 days after the
case is reinstated.

      The State’s motion for extension to file its brief, filed February 16, 2017, is
GRANTED. The State’s brief is due 60 days after the case is reinstated or 30 days
after appellant’s amended brief is filed, whichever is later.



                                   PER CURIAM




                                           2